Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter
Claims 1-2, 4-10, 12-17, 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to independent claim 1, 9 and 15, the closest prior art Weise et al. (Weise) (US 10452896 B1) teaches generate individualized user avatars representative of a user's likeness and a character design framework, determining by the processor one or more feature landmarks for the user, utilizing by the processor the one or more feature landmarks to classify a hair user feature by a hair category relative to an avatar hair feature category, wrapping by the processor user imaging data with a generic mesh to generate a wrapped mesh, selecting, by the processor from an avatar feature database, a hair avatar feature from a plurality of hair avatar features in the avatar hair feature category based on the classification of the hair user feature such that the hair avatar feature is a hair avatar feature out of the plurality of hair avatar 
Newell et al. (Newell) (US 20190265945 A1) teaches a template-based method for facial hair.
Rodriguez et al. (Rodriguez) (US 20160086017 A1) teaches receiving by a processor depth information corresponding to multiple user features of a user, wherein the multiple user features correspond to anatomical features of the user. 
Conde et al. (Conde) (“Automatic 3D Face Feature Points Extraction with Spin Images”) teaches the 3D data acquired by an imaging device is represented by a user mesh.
For claim 1, 9 and 15, the prior art of records do not teach or fairly suggest alone or in reasonable combination (in consideration of the claim as a whole) the limitations: 
wrapping by the processor the user mesh with a generic mesh to generate a wrapped mesh, and comparing the wrapped mesh representing the facial hair feature with a plurality of facial hair avatar features in the avatar facial hair feature category; selecting, by the processor from an avatar feature database, a facial hair avatar feature from the plurality of facial hair avatar features in the avatar facial hair feature category based on the classification and comparison of the facial hair user feature such that the 
The dependent claims are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7951.  The examiner can normally be reached on M-F 8-5 PST Mid-day flex.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YU CHEN/
Primary Examiner, Art Unit 2613